DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 11/05/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 (a) (1) as being anticipated by Hwang et al., (Pub. No.: US 2020/0280398 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/05/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salminen, (Pub. No.: US 2020/037272721 A1).
The interpretation of claims 11 and 16 under 35 U.S.C. 112(f) is withdrawn.
The rejection of claims 11-15 and 16-20 under 35 U.S.C. 112(a) is withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., (Pub. No.: US 2020/0280398 A1), in view of Salminen, (Pub. No.: US 2020/037272721 A1).

Regarding Claim 1,	 (Currently Amended) Hwang discloses a method performed by a first terminal in a communication system, the method comprising: (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
transmitting data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data; and (Hwang, Abstract, Fig. 12, [0142], [0144], [0146] UE1 transmits SL signal in resource unit.  Fig. 13, [0151] transmit an SL data channel, [0152] SL data channel PSSCH be a resource pool used for transmitting UE to transmit user data.  Further, it is clear that UE transmits the PSSCH by mapping the PSSCH.  The paragraphs [0172]-[0190] disclose about SCI, Fig. 14a [0159] UE1 transmits sidelink control information SCI to UE2 on PSSCH, and then transmit the data based on the SCI to UE2 on a PSSCH.  Hwang discloses about PSSCH through various paragraphs [0030]-[0032], [0121], [0151], Fig. 14a [0158]-[0159] PSSCH, [0165], [0168]-[0176], [0185], [0190], [0222]  PSSCH, [0165], [0168]-[0176], [0185], [0190], [0222] PSSCH/PSSCH transmission [0228], [0231], [0238], [0256] PSSCH)
receiving, from a second terminal, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal, and (Hwang, Abstract, Fig. 12, [0142] first terminal UE1, second terminal UE2, Fig. 14a, [0159] HARQ feedback [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], The paragraphs [0172]-[0190] disclose about SCI)
Hwang is not explicit about following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  
However, Salminen discloses following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  (Salminen, Abstract, Salminen discloses the concept of zone identity and location or zone mapping and location.  Abstract, [0006], [0008], [0013]-[0015], [0017-[0018] geographical zone identifiers, [0019] mapping, [0027]-[0029], [0031] location information, [0030] zone identities, and location information, [0032] zone being mapped, [0066] zone identity, Fig. 6, [0043], [0079]-[0080])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hwang before the effective filing date of the claimed invention with that of Salminen so that wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  The motivation to combine the teachings of Salminen would enhance the user experience.  (Salminen, Abstract, [0002]-[0034])  

Regarding Claim 2,	 (Currently Amended) The combination of Hwang and Salminen disclose the method of claim 1,
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal.  (Hwang, Fig. 12, [0142] second terminal UE2, first terminal UE1, [0172]-[0190] SCI, [0009] distance between the objects, [0188] location (or distance area)

Regarding Claim 3,	 (Original) The combination of Hwang and Salminen disclose the method of claim 1, 
wherein a threshold is provided to the second terminal, and (Hwang, Fig. 12, [0142] second terminal UE2, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold)
(Hwang, Fig. 12, [0142] second terminal UE2,, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], [0167] SL RSRP threshold, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 4,	 (Original) The combination of Hwang and Salminen disclose the method of claim 3, 
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, the paragraphs [0030]-[0032], [0036]-[0037], [0042], [0228],[0256], [0259]-[0262], [0265]-[0270] disclose PSFCH, Fig. 32, paragraph [0343], Fig. 34, [0353]-[0354], Fig. 35 [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, paragraph [0159] disclose HARQ feedback.  The paragraphs [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] disclose about groupcast/groupcast transmission through various passages in the reference, the paragraphs [0176], [0191], Fig. 15c [0194 groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback is received from the second terminal only in case that the second terminal fails to decode the data of the PSSCH. (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, the receiving UE transmits an HARQ-ACK on a PSFCH to the transmitting UE) 

Regarding Claim 5,	 (Original) The combination of Hwang and Salminen disclose the method of claim 1, 
wherein each terminal belonging to a group to which the second terminal belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0032]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], and [0333] PSFCH, Fig. 32 [0343], Fig. 34 [0353]-[0354], Fig. 35, [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36 [0368] and [0370], The HARQ feedback is disclosed through figure and paragraphs: Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] HARQ feedbacks in different or separate PSFCH resources is disclosed through paragraph [0263].  Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c [0194] groupcast type SL communication, [0257] In SL unicast and groupcast HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] disclose SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH. (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about successfully decoding as well as failure of decoding through paragraphs [0260]-[0261]. When the decoding is successful, UE transmits HARQ-ACK or HARQ feedback includes ACK, when the decoding fails HARQ feedback includes NACK) 
 
Regarding Claim 6,	 (Currently Amended) Hwang discloses a method performed by a second terminal in a communication system, the method comprising: (Hwang, Fig. 12, [0142] second terminal UE2)
receiving, from a first terminal, data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data; and (Hwang, Fig. 12, [0142] first terminal UE1, the paragraphs [0172]-[0190] disclose SCI, PSSCH is disclosed through various passages in the reference.  The PSSCH and SCI are associated with data)
 transmitting, to the first terminal, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Fig. 12, [0142] first terminal UE1, Fig. 14a, [0159] HARQ feedback [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271]) 
(Hwang, Abstract, Fig. 12, [0142] first terminal UE1, second terminal UE2, Fig. 14a, [0159] HARQ feedback [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], The paragraphs [0172]-[0190] disclose about SCI)
Hwang does not explicitly disclose following:
However, Salminen discloses following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  (Salminen, Abstract, Salminen discloses the concept of zone identity and location or zone mapping and location.  Abstract, [0006], [0008], [0013]-[0015], [0017-[0018] geographical zone identifiers, [0019] mapping, [0027]-[0029], [0031] location information, [0030] zone identities, and location information, [0032] zone being mapped, [0066] zone identity, Fig. 6, [0043], [0079]-[0080])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hwang before the effective filing date of the claimed invention with that of Salminen so that wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  The motivation to combine the teachings of Salminen would enhance the user experience.  (Salminen, Abstract, [0002]-[0034])  


 

Regarding Claim 7,	 (Currently Amended) The combination of Hwang and Salminen disclose the method of claim 6, 
wherein information for whether the SCI includes the location information of the first terminal is provided to the second terminal. (Hwang, Fig. 12, [0142] second terminal UE2, first terminal UE1, [0172]-[0190] SCI, [0009] distance between the objects, [0188] location (or distance area)

 Regarding Claim 8,	 (Original) The combination of Hwang and Salminen disclose the method of claim 6, 
wherein a threshold is received from the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold)
wherein the HARQ feedback is transmitted to the first terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Fig. 12, [0142] second terminal UE2,, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], [0167] SL RSRP threshold, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 9,	 (Original) The combination of Hwang and Salminen disclose the method of claim 8, 
wherein all terminals belonging to a group to which the second terminal belongs share a physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, the paragraphs [0030]-[0032], [0036]-[0037], [0042], [0228],[0256], [0259]-[0262], [0265]-[0270] disclose PSFCH, Fig. 32, paragraph [0343], Fig. 34, [0353]-[0354], Fig. 35 [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, paragraph [0159] disclose HARQ feedback.  The paragraphs [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] disclose about groupcast/groupcast transmission through various passages in the reference, the paragraphs [0176], [0191], Fig. 15c [0194 groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback is transmitted to the first terminal only in case that the second terminal fails to decode the data of the PSSCH. (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, the receiving UE transmits an HARQ-ACK on a PSFCH to the transmitting UE) 
 
Regarding Claim 10,	 (Original) The combination of Hwang and Salminen disclose the method of claim 6, 
wherein each terminal belonging to a group to which the second terminal belongs uses a separate physical sidelink feedback channel (PSFCH) for the HARQ feedback associated with a groupcast transmission, and (Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0032]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], and [0333] PSFCH, Fig. 32 [0343], Fig. 34 [0353]-[0354], Fig. 35, [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36 [0368] and [0370], The HARQ feedback is disclosed through figure and paragraphs: Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] HARQ feedbacks in different or separate PSFCH resources is disclosed through paragraph [0263].  Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c [0194] groupcast type SL communication, [0257] In SL unicast and groupcast HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] disclose SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about successfully decoding as well as failure of decoding through paragraphs [0260]-[0261]. When the decoding is successful, UE transmits HARQ-ACK or HARQ feedback includes ACK, when the decoding fails HARQ feedback includes NACK)  

Regarding Claim 11,	 (Currently Amended) Hwang discloses a first terminal in a communication system, the first terminal comprising: (Hwang, Abstract, Fig. 12, [0142] first terminal UE1, Fig. 42, [0409] first wireless device 100)
a transceiver; and (Hwang, Fig. 42, [0409] The first wireless device 100 include one or more processors 102 and one or more memories 104 and additionally further include one or more transceivers 106)
 at least one processor configured to: (Hwang, Fig. 42, [0409] processor 102, [0412] one or more processor 102 and 202 be referred to as controllers, microcontrollers, microprocessors or microcomputers)
transmit, via the transceiver, data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data, and (Hwang, Fig. 42, [0409] transceiver 106, [0172]-[0190] SCI, PSSCH is disclosed through various passages in the reference)
receive, from a second terminal via the transceiver, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang,  Fig. 12, [0142] second terminal UE2, Fig. 42, [0408] transceiver 206, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, and second terminal UE2, Fig. 14a [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], and [0172]-[0190] SCI)
Hwang does not explicitly disclose following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  
However, Salminen discloses following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  (Salminen, Abstract, Salminen discloses the concept of zone identity and location or zone mapping and location.  Abstract, [0006], [0008], [0013]-[0015], [0017-[0018] geographical zone identifiers, [0019] mapping, [0027]-[0029], [0031] location information, [0030] zone identities, and location information, [0032] zone being mapped, [0066] zone identity, Fig. 6, [0043], [0079]-[0080])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hwang before the effective filing date of the claimed invention with that of Salminen so that wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  The motivation to combine the teachings of Salminen would enhance the user experience.  (Salminen, Abstract, [0002]-[0034])  

Regarding Claim 12,	 (Currently Amended) The combination of Hwang and Salminen disclose the first terminal of claim 11, (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
(Hwang, Fig. 12, [0142] second terminal UE2, first terminal UE1, [0172]-[0190] SCI, [0009] distance between the objects, [0188] location (or distance area)

Regarding Claim 13,	 (Original) The combination of Hwang and Salminen disclose the first terminal of claim 11, (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
wherein a threshold is provided to the second terminal, and (Hwang, Fig. 12, [0142] second terminal UE2, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold)
wherein the HARQ feedback is received from the second terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Fig. 12, [0142] second terminal UE2,, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], [0167] SL RSRP threshold, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 14,	 (Original) The combination of Hwang and Salminen disclose the first terminal of claim 13. (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
(Hwang, Abstract, Fig. 12, [0142] second terminal UE2, the paragraphs [0030]-[0032], [0036]-[0037], [0042], [0228],[0256], [0259]-[0262], [0265]-[0270] disclose PSFCH, Fig. 32, paragraph [0343], Fig. 34, [0353]-[0354], Fig. 35 [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, paragraph [0159] disclose HARQ feedback.  The paragraphs [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] disclose about groupcast/groupcast transmission through various passages in the reference, the paragraphs [0176], [0191], Fig. 15c [0194 groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback is received from the second terminal only in case that the second terminal fails to decode the data of the PSSCH.  (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, the receiving UE transmits an HARQ-ACK on a PSFCH to the transmitting UE) 

Regarding Claim 15,	 (Original) The combination of Hwang and Salminen disclose the first terminal of claim 11. (Hwang, Abstract, Fig. 12, [0142] first terminal UE1)
(Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0032]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], and [0333] PSFCH, Fig. 32 [0343], Fig. 34 [0353]-[0354], Fig. 35, [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36 [0368] and [0370], The HARQ feedback is disclosed through figure and paragraphs: Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] HARQ feedbacks in different or separate PSFCH resources is disclosed through paragraph [0263].  Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c [0194] groupcast type SL communication, [0257] In SL unicast and groupcast HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] disclose SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH.  (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about successfully decoding as well as failure of decoding through paragraphs [0260]-[0261]. When the decoding is successful, UE transmits HARQ-ACK or HARQ feedback includes ACK, when the decoding fails HARQ feedback includes NACK)  

Regarding Claim 16,	 (Currently Amended) Hwang discloses a second terminal in a communication system, the second terminal comprising: (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 42, [0408] second wireless device 200)
a transceiver; and (Hwang, Fig. 42, [0410] The second wireless device 200 includes one or more processors 202 and one or more memories 204 and additionally further include one or more transceivers 206)
at least one processor configured to: (Hwang, Fig. 42, [0048], [0041] processor 202, [0412] one or more processor 102 and 202 be referred to as controllers, microcontrollers, microprocessors or microcomputers)
receive, from a first terminal via the transceiver, data of a physical side link shared channel (PSSCH) and sidelink control information (SCI) associated with the data, and (Hwang,  Fig. 12, [0142] first terminal UE1, Fig. 42, [0408] transceiver 106, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], PSSCH is disclosed through various passages in the reference, [0172]-[0190] SCI)
transmit, to the first terminal via the transceiver, a hybrid automatic repeat request (HARQ) feedback for the data, (Hwang, Fig. 12, [0142] first terminal UE1, Fig. 42, [0409] transceiver 106, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271])
wherein the HARQ feedback is performed based on a distance between the first terminal and the second terminal, in case that the SCI includes location information of the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0172]-[0190] disclose SCI)
Hwang does not explicitly disclose following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal. 
However, Salminen discloses following:
wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  (Salminen, Abstract, Salminen discloses the concept of zone identity and location or zone mapping and location.  Abstract, [0006], [0008], [0013]-[0015], [0017-[0018] geographical zone identifiers, [0019] mapping, [0027]-[0029], [0031] location information, [0030] zone identities, and location information, [0032] zone being mapped, [0066] zone identity, Fig. 6, [0043], [0079]-[0080])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Hwang before the effective filing date of the claimed invention with that of Salminen so that wherein the location information of the first terminal corresponds to a zone identity mapped with a location of the first terminal.  The motivation to combine the teachings of Salminen would enhance the user experience.  (Salminen, Abstract, [0002]-[0034])  

Regarding Claim 17,	 (Currently Amended) The combination of Hwang and Salminen disclose the second terminal of claim 16, (Hwang, Fig. 12, [0142] second terminal UE2)
(Hwang, Fig. 12, [0142] second terminal UE2, first terminal UE1, [0172]-[0190] SCI, [0009] distance between the objects, [0188] location (or distance area)
 
Regarding Claim 18,	 (Original) The combination of Hwang and Salminen disclose the second terminal of claim 16, (Hwang, Fig. 12, [0142] second terminal UE2)
wherein a threshold is received from the first terminal, and (Hwang, Fig. 12, [0142] first terminal UE1, [0167] SL RSRP threshold, [0203] pre-determined threshold, Fig. 31, [0342] pre-determined threshold)
wherein the HARQ feedback is transmitted to the first terminal in case that the distance between the first terminal and the second terminal is smaller or equal to the threshold. (Hwang, Fig. 12, [0142] second terminal UE2,, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], [0167] SL RSRP threshold, [0009] distance between the objects, [0188] location (or distance area), [0263] HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance and/or an RSRP, [0264] TX-RX distance-based HARQ feedback in groupcast option 1, [0333] distance between the transmitting UE and receiving UE)
 
Regarding Claim 19,	 (Original) The combination of Hwang and Salminen disclose the second terminal of claim 18, (Hwang, Fig. 12, [0142] second terminal UE2)
(Hwang, Abstract, Fig. 12, [0142] second terminal UE2, the paragraphs [0030]-[0032], [0036]-[0037], [0042], [0228],[0256], [0259]-[0262], [0265]-[0270] disclose PSFCH, Fig. 32, paragraph [0343], Fig. 34, [0353]-[0354], Fig. 35 [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36, [0368], and [0370], Fig. 14a, paragraph [0159] disclose HARQ feedback.  The paragraphs [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] disclose about groupcast/groupcast transmission through various passages in the reference, the paragraphs [0176], [0191], Fig. 15c [0194 groupcast type SL communication, [0257] In SL unicast and groupcast, HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback is transmitted to the first terminal only in case that the second terminal fails to decode the data of the PSSCH. (Hwang, Fig. 12, [0142] second terminal UE2, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about fails to decode: when the receiving UE decodes a PSSCH directed to it and then fails to decode a TB related to the PSSCH, the receiving UE transmits an HARQ-ACK on a PSFCH to the transmitting UE) 
 
Regarding Claim 20,	 (Original) The combination of Hwang and Salminen disclose the second terminal of claim 16, (Hwang, Fig. 12, [0142] second terminal UE2)
(Hwang, Abstract, Fig. 12, [0142] second terminal UE2, PSFCH, [0032]-[0032], [0036]-[0037], [0042], [0228], [0256], [0259]-[0262], [0265]-[0270], and [0333] PSFCH, Fig. 32 [0343], Fig. 34 [0353]-[0354], Fig. 35, [0355]-[0356], [0359]-[0361], [0365]-[0367], Fig. 36 [0368] and [0370], The HARQ feedback is disclosed through figure and paragraphs: Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[071] HARQ feedbacks in different or separate PSFCH resources is disclosed through paragraph [0263].  Hwang discloses about groupcast/groupcast transmission through various passages in the reference, [0176], [0191], Fig. 15c [0194] groupcast type SL communication, [0257] In SL unicast and groupcast HARQ feedback and HARQ combining in the PHY layer be supported.  The paragraphs [0259]-[0264] disclose SL HARQ feedback is enabled for groupcast)
wherein the HARQ feedback includes one of a HARQ acknowledgement (ACK) corresponding to a successful decoding for the data of the PSSCH or a HARQ negative ACK (NACK) corresponding to a failure of decoding for the data of the PSSCH. (Hwang, Fig. 14a, [0159] HARQ feedback, [0170], [0188], [0256]-[0258], [0261]-[0264] and [0267]-[0271], the paragraphs [0260]-[0261] disclose about successfully decoding as well as failure of decoding through paragraphs [0260]-[0261]. When the decoding is successful, UE transmits HARQ-ACK or HARQ feedback includes ACK, when the decoding fails HARQ feedback includes NACK)  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Basu Mallick et al., (Pub. No.: US 2020/0336872 A1), The reference is related to multiple zone configuration.  Discloses first zone related to first device information.
(b)	Kim et al., (Pub. No.: US 2019/0174530 A1), Kim discloses about zone identity, mapping between zones and location.  The paragraphs [0352]-[0353], [0355], and paragraphs [0215], [0228] may be referred.
(c)	Lee et al., (Pub. No.: US 2019/0261216 A1), Lee discloses about mapping of the zones, zone identity and UE location.  The paragraphs [0064]-[0065], and [0356]-[0357] may be referred.
(d) Tseng et al., (Pub. No.: US 2020/0045674 A1), paragraphs [0041], [0045], and [0075] Zone ID, Fig. 5, [0083]-[0086], and Fig. 6, [0092]-[0093])
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463